ATTACHMENT to PTO-303 Advisory Action Before Filing of Appeal Brief
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed on December 15, 2020, regarding rejection of claims 1 and 9 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, applicant argues claim 1 is in condition for allowance, because applied references Loehr ‘026 (US 2018/0263026), 3GPP ‘300 (3GPP TS 36.300 V13.2.0, "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-UTRAN); Overall description; Stage 2 (Release 13)," December 2015, 290 pages), and Chen ‘500 (US 2012/0115500) do not disclose “a processor configured to: … determine an amount of sidelink data to transmit, among the sidelink data being available for transmission from sidelink logical channels that are associated with the selected sidelink destination and that have a priority that is lower than and not among the at least one priority associated with the selected radio resource pool such that the sidelink data from the sidelink logical channels having the priority that is lower than and not among the at least one priority associated with the selected radio resource pool is not stalled” (See Remarks, page 8, para 4, page 9, para 1-5). Applicant argues that Chen ‘500 does not disclose that the transmission is from sidelink logical channels that both (i) have a priority that is lower than the at least one priority associated with the selected radio resource pool and (ii) not among the at least one priority associated with the selected radio resource pool (See Remarks, page 9, para 3).

Examiner notes that Chen ‘500 teaches channels that have a priority that is lower than and not among the at least one priority associated with the selected radio resource pool such that the sidelink data from the sidelink logical channels having the priority that is lower than and not among the at least one priority associated with the selected radio resource pool is not stalled (para 12-13 and 15; wireless resources are managed to allow high priority services to use resources allocated to low priority services; determination is made whether sufficient resources are available for an incoming high priority service; if insufficient resources are available, resources used by a low priority service are reclaimed and re-allocated to the high priority service; thus, low priority service channels have priority lower than and not among the priority of the resources re-allocated for high-priority use of high priority service channels; examiner notes that the claims are not limited by “such that the sidelink data from the sidelink logical channels having the priority that is lower than and not among the at least one priority associated with the selected radio resource pool is not stalled” as this limitation is simply expressing the intended result of a positively recited limitation; see Minton v. Nat'I Ass' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614,1620 (Fed. Cir. 2003); examiner suggests positively reciting these limitations to ensure the limitations are given patentable weight). Examiner further notes that Loehr ‘026 teaches determine an amount of sidelink data to transmit, among the sidelink data being available for transmission from sidelink logical channels that are associated para 99-100; UE decides on the amount of data to transmit for each logical channel, out of the available data for transmission from those logical channels). Therefore, the combination of Loehr ‘026 and Chen ‘500 teaches “determine an amount of sidelink data to transmit, among the sidelink data being available for transmission from sidelink logical channels that are associated with the selected sidelink destination and that have a priority that is lower than and not among the at least one priority associated with the selected radio resource pool such that the sidelink data from the sidelink logical channels having the priority that is lower than and not among the at least one priority associated with the selected radio resource pool is not stalled.”
B. § 103 rejection of claim 9
Regarding claim 9, applicant argues claim 9 is in condition for allowance because applied references Loehr ‘026 and 3GPP ‘300 do not disclose “processor configured to: ... select one of the
plurality of radio resource pools, the selected one of the plurality of radio resource pools being associated with a priority which is the same as or lower than a lowest priority among priorities of sidelink logical channels associated with the selected sidelink destination, wherein the processor is configured to select the one of the plurality of radio resource pools before selecting a radio resource pool having a higher priority” (See Remarks, page 10, lines 16-31). Applicant argues that the examiner asserts Loehr ‘026 teaches an allocation of resources performed in a decreasing priority order (See Remarks, page 10, lines 18-20). Applicant further argues that Loehr ‘026 does not disclose “select the one of the plurality of radio resource pools before selecting a radio resource pool having a higher priority” (See Remarks, page 10, lines 16-28).
Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty, particularly with respect to “select the one of the plurality of radio resource pools before selecting a radio resource pool having a higher priority,” which he or she thinks claim 9 presents in view of the 
Examiner notes that the term “higher” in “select the one of the plurality of radio resource pools before selecting a radio resource pool having a higher priority” is a relative term which renders claim 9 indefinite. Thus, claim 9, if amended in the proposed manner, would be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For the case that the applicant’s intent is for the limitation “select the one of the plurality of radio resource pools before selecting a radio resource pool having a higher priority” to be “select the one of the plurality of radio resource pools before selecting a radio resource pool having a higher priority than the priority associated with the selected one of the plurality of radio resource pools,” based on an updated search, the following reference would read on “select the one of the plurality of radio resource pools before selecting a radio resource pool having a higher priority”: US 2011/0283287 (see para 94).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/HABTE MERED/Primary Examiner, Art Unit 2474